Kellam, J.,
(dissenting.) I dissent upon the same general grounds stated in my opinion in Andrews v. Wynn, 54 N. W. Rep. 1047. It seems to me that the views there expressed apply with peculiar force to this case. The action was brought upon a written instrument, and to recover money paid thereon, on the ground that the law under which defendant’s board of commissioners assumed to act in making the written instrument was invalid, and that, there being no authority to make it plaintiff was entitled to recover the money paid for it. Upon demurrer to the complaint it was held both by the court below and by this court that the plaintiff could not recover, because the payment constituted a voluntary payment, with full knowledge of all the facts, but under a mistake of law, and because, under the statute under which the written instrument was made, the board of county commissioners was not acting as the agent of the county. We now remand the case, with a general order to the trial court to allow the plaintiff to amend his complaint. This court does not know, nor can it now have the remotest idea, in what respect he may desire to amend. In Andrews v. Wynn, supra, in which a similar order was made, the demurrer was directed to one specific defect in the complaint. The single allegation of the omitted fact would cure the defect, and make the complaint good. In such case it might, perhaps, be understood that the order referred to an amendment to cure such defect; but here the defect is fundamental, and goes to the very substance and theory of the cause of action. It is not apparent what curative amendment could be made to this complaint without changing the entire basis and theory of the cause of action, and yet we require the trial court to allow it to be amended. I apprehend the court below will have difficulty in interpreting this order. Does it mean that any amendment *38•which, the plaintiff may present, not forbidden by established rules of practice, must be allowed, or simply that some amendment must be allowed? Is its effect to place the matter of amendment entirely beyond the discretionary power of the trial court, or only partially? In either view I think it contravenes the letter and the spirit of the statute. Where a demurrer is overruled below, and on appeal this court reverses and holds the demurrer good, and it can see, as in the Andrews case, supra, that the complaint is plainly amendable, there may be more plausible grounds for adding to the judgment of this court a direction that plaintiff be allowed to amend, but then only upon the theory that with all the facts before it this court may direct to be done what it is plain the trial court ought to have done; but even then, and whatever may be the authority of this court, the wiser practice, and that contemplated by -the statute, in my judgment, is to leave questions of amendment to the trial court, until they cease to be questions of discretion, and become questions of law, and this only occurs when the discretion of the trial court is shown to have been abused.